1. Pakistan: murder of the Governor of Punjab, Salmaan Taseer
The next item is the debate on the seven motions for resolutions on Pakistan.
author. - Mr President, there is a fundamental struggle going on in Pakistan and the extremism that we have seen has to end, especially the abusive blasphemy laws. These are leading to a climate of fear and intolerance and, in the worst cases, extremism.
The fight against extremism is not an easy task, which is why the Pakistani Government and all those citizens who agree that intolerance and extremism are unacceptable need our support. We have to continue to wipe out terrorism.
The Governor, Mr Taseer, was violently murdered out of sheer intolerance by a guard from his own security detail, a person who should have protected him. His daughter, Shehrbano, wrote a letter which was published in The New York Times, from which I would like to quote, because I think she gets to the essence and it is very good to use her words in memory of her father.
She says of the perpetrator: 'Mr Qadri and his supporters may have felled a great oak that day, but they are sadly mistaken if they think they have succeeded in silencing my father's voice or the voices of millions like him who believe in the secular vision of Pakistan's founder, Mohammed Ali Jinnah'. She continues: 'There are those who say my father's death was the final nail in the coffin for a tolerant Pakistan. That Pakistan's liberal voices will now be silenced. But we buried a heroic man, and not the courage he inspired in others'.
Others followed in their condemnation of the blasphemy laws, even conservative politicians. We have to support that here in the European Parliament. The daughter of Governor Taseer went to Smith College and she studied European politics and human rights, but too many people in Pakistan are educated in madrasahs. We have to make sure that the young generation has opportunities, and learns how to live together in the diverse society which is Pakistan.
Mr President, several weeks after the governing coalition in Pakistan was on the verge of collapse, the country was rocked by the shooting, in broad daylight, of the Governor of Punjab. Salmaan Taseer was governor of the country's wealthiest and most populous province, and was also an important politician in the ruling party. He died because he had the moral strength and the courage to demand the release of the Christian woman Asia Bibi, who has been sentenced to death for blasphemy. His murder, carried out by one of his own security guards and inspired by Muslim extremists, is not just another attack on a highly placed politician in Pakistan and proof of the dramatically low level of security there. It is, principally, testimony to the increasingly visible slide of the country - of Pakistan - towards a situation in which part of the armed forces, the judiciary and the political elite support, both openly and secretly, a policy of concessions towards Islamic political and religious extremists.
Yesterday, in this Chamber, we debated the subject of the persecution of Christians. Today, we have adopted a resolution on the matter. It seems to me that scope for activity is opening up for Mrs Ashton and her service to put diplomatic and political pressure on the Pakistani authorities, who must at last start to fight religious extremism.
author. - Mr President, it was shocking, but sadly not surprising, to receive the news that Governor Taseer has been murdered. I personally knew Benazir Bhutto, and Minister Shahbaz Bhatti has become a good friend of mine. What links all three of them is their amazing courage as vocal and visible critics of blasphemy laws and their abuse by extremist groups.
The government of Pakistan has indeed taken several important steps to improve the rights of minorities, for example, by allocating a minimum quota in public jobs. The government has also formed a committee to review all discriminatory laws, including the blasphemy law. However, the work has not yet finished. Despite several major steps, so long as there is a legal loophole, such as that in the current blasphemy law, so massive that it enables terrorists and extremists to push their own agenda forward, it is difficult to believe in a true commitment to democracy.
I hope that, with this resolution, we can express our continuing solidarity with the government of Pakistan in the fight against terrorism and the spread of extremism.
Mr President, exactly eight months ago, on 20 May, the European Parliament adopted a resolution on religious freedom in the Islamic Republic of Pakistan. Today, this subject has returned to our Chamber again, as a result of the religiously motivated sentence of death handed down to 45 year old Asia Bibi and the murder of the Governor of Punjab, Salmaan Taseer, who had spoken out publicly in her defence.
It turns out that the situation we described eight months ago has not only failed to improve, but has become yet worse. In Pakistan, today, one can lose one's life both for so-called religious blasphemy and for freedom of speech - in this case, a public statement about a judicial sentence. The murder of Mr Taseer shows how delicate a situation we face. Pakistan is divided by religion to such an extent, that on both sides - Christian and Muslim - people are dying, including the representatives of local elites. Public support for amendment of the Pakistan Penal Code and, in particular, of Section 295 C, which prescribes capital punishment for blasphemy, can also involve the risk of death.
We should, however, require courage from Pakistani politicians and, in particular, from the opposition, for example, the Pakistan Muslim League, which is blocking government reform of the code. We can also support the work of the Ministry for Minority Affairs and help the government of Prime Minister Gilani in such matters as improving the quality of journalism and media reporting and the standard of educational materials in schools, for example. Today, the European Parliament is not interfering in Pakistan's internal affairs, but is only calling attention to Article 20 of Pakistan's 1973 Constitution and the freedom of religion for which it provides.
Mr President, I would like to open this speech by saying that I read with much interest the joint resolution on Pakistan and, in particular, on the assassination of Governor Taseer. It offers a strange contrast to the resolution which was adopted this morning on Christian minorities.
All of us here are committed, or so I hope, to protecting freedom of expression, conscience and religion. What we should be equally preoccupied with are all those who fall victim to persecution because of their religious choices, including when they decide to change religion and also when they do not believe in God.
If we want to combat fundamentalism, of whatever kind that may be, then we must treat all victims of this fundamentalism in the same way. No religion is, or ever was, invulnerable to what I will call intolerable deviations. Just let us remind ourselves of the mass murder of American Indians, particularly in the Caribbean and in Latin America. Let us remind ourselves of the sorrowful period of the Crusades, the Inquisition or the wars of religion between Catholics and Protestants. Let us remember the anti-Semitism which had such devastating effects during the 20th century and which lives on more or less latently in a number of EU countries.
Every religion has its own form of fundamentalism and the first victims of such fundamentalism are often the religious moderates of those same religions. From this perspective, the assassination of the Governor of Punjab, Salmaan Taseer, is a classic example. This man was murdered because he was a model of tolerance and because he dared to condemn the blasphemy laws in force in his country and the abusive usage of these by certain extremist groups in cases such as that of Asia Bibi, a Christian sentenced to death for blasphemy under the Pakistan Penal Code.
What is even more unacceptable is the praising of his murderer by fanatical groups. Let us not forget that the blasphemy law is applied primarily to Muslims, that it affects all religious minorities, and, in particular, women, but also trade-union activists, journalists and lawyers, and that people from all of these groups are also frequently deprived of their fundamental freedoms, if not obliged to go into hiding.
It is therefore time that the Commission and the External Action Service changed their policy, and I would like you, Commissioner, to provide an accurate assessment of the agreement with Tunisia and the agreement with Pakistan on democracy and human rights, and I would like Tunisia to be a lesson to us, to be a lesson to you.
author. - Mr President, I think all of us would want to express our condolences to the family and friends of Salmaan Taseer, the Governor of Punjab put in place by the government of Pakistan, and we are remembering here today his clear support for Asia Bibi - a position he knew to be controversial and indeed dangerous.
We are rightly distressed by his murder and the reaction to it by part of the population of Pakistan, but we should not forget, as well, that many have mourned him and have done that in public as a public act. It is an act we should be commending, like, for example, the action taken by the media regulator against certain media with regard to their coverage of the alleged murderer.
However, as we know, the blasphemy law in Pakistan puts the lives of Pakistani citizens at risk: Muslim, Christian and others alike, as many speakers have said this afternoon. We are aware that Pakistan is a new democracy, that it is facing conflict on its borders, and that it has faced the disaster of the recent flood, as well as the earthquake only this week. We know that the government is struggling, but we also recognise that it needs our support in terms of developing democracy within Pakistan, not least in the political battle against extremism and for universal human rights, and it is our role as democratic parliamentarians to support all those who are working for positive change and to give them the voice that others would deny them.
We are also asking for action by the government of Pakistan, not least to remove the reservations on the International Covenant on Civil and Political Rights - which they ratified with a large number of reservations - and we urged this in our recent delegation visit to Pakistan. We want them, as well, to continue the efforts to change the blasphemy law because this is a law that is more abused than properly used.
on behalf of the PPE Group. - Mr President, we all strongly condemn the brutal murder of the Governor of Punjab on 4 January. This murder was committed in the context that Mr Taseer opposed the notorious blasphemy law which has been a legal justification for the persecution and suppression of other religious groups.
When expressing concern over the increased influence of extremists in Pakistan, we also realise that moderate Muslims and the Pakistani Government, of which Mr Taseer was an influential member, have suffered a grave loss and we offer our condolences to them.
We are worried that the young lawyers praised the assassin, but we also take notice that an overwhelming majority of Pakistani society has condemned this murder. It is important that influential religious authorities have called for the amendment of the blasphemy law, and this is also our demand. We wish the Pakistani authorities all success in increasing their efforts to fight extremism there.
Mr President, the murder of Salmaan Taseer basically reflects the religious intolerance that prevails in Pakistani society. Taseer was one of those rare people that dared to speak out against Pakistan's Blasphemy Law. He had asked the President to pardon Asia Bibi, a Christian woman sentenced to death for blasphemy, and had also visited her in prison. The fate of a citizen who opposes injustice is harsh and cruel in today's Pakistan. Will Asia Bibi's fate be the same if she is pardoned? Will they murder her too?
We might well ask whether a state like Pakistan should enjoy the trade benefits that the European Union offers. Parliament should make respect for human rights a fundamental element when the EU is debating the regulation on emergency autonomous trade preferences for Pakistan.
on behalf of the ALDE Group. - Mr President, the murder of Governor Salmaan Taseer is not only a private tragedy but a tragedy for democracy in Pakistan.
All the deplorable incidents and cases that have been outlined in the resolution altogether constitute an intimidating sign of Pakistani society's reluctance to move towards secularisation, and of the rise of religious extremism.
How can Pakistan even call itself a democracy when the freedom of religion that is granted by the constitution is completely ignored by applying the blasphemy laws, to which the late Salmaan Taseer was so opposed.
I would like the European Union to consider the ramifications of the application of such inhumane laws on relations with Pakistan. Pakistan would benefit in many aspects by repealing the blasphemy laws and revoking the penalties that have been based on those laws. I also would expect the government of Pakistan to reinforce the measures that have been taken to fight the spread of violent extremism.
Violence causes violence and I am quite confident that Pakistan cannot afford the escalation of a full-scale civil war with extremist groupings such as the Taliban.
Mr President, once again, we are talking about Pakistan, and once again we have a problem and a political murder. We are, indeed, talking about this matter one more time. There was a resolution about Pakistan a couple of months ago. The problem has come back again, and it is a kind of hot potato. It seems to me that it is necessary, here, to say something about the unacceptable toleration being shown towards those Muslim imams who make public calls in Pakistan - in Peshawar for example - for killings, offering, for example, to reward the perpetrators financially. Such situations have occurred, and the Pakistani authorities have not reacted to them. It should be said clearly that there is a certain sense in which their failure to act and their lack of reaction mean they share responsibility for these things.
on behalf of the EFD Group. - Mr President, to make a personal statement, I spent a lot of time with Salmaan Taseer when we were both in our twenties. Indeed, we were friends. Salmaan wrote to me at Parliament to invite me to stay as his personal guest at the Governor's house in the Punjab. That letter arrived after Governor Taseer's murder.
Salmaan was a man of charm, charisma and high intelligence. He was also very capable and effective. He represented the best tradition of Pakistan - a devout Muslim but not in any way fundamentalist. As has been said, Salmaan strongly supported a Christian lady who had been sentenced under blasphemy laws. Salmaan paid for that support with his life. It was a political assassination.
Pakistan is not only a large, developing country. It is a country with over 20 nuclear warheads. I came here today, first and foremost, to express my profound sorrow, but I must also express my concern - all our concern - for Pakistan.
(DE) Mr President, the violent death of the Governor of Punjab, Salmaan Taseer, who was always a proponent of religious tolerance, brings the strengthening of extremist forces to the eyes of the world. Tens of thousands of people demonstrated in the streets after this atrocity, marching not against the murder but in support of the person who committed it. Mr Taseer spoke out vehemently against the blasphemy laws, which prescribe the death sentence for blasphemers. Just recently, as some of my fellow Members have already mentioned, the Christian, Asia Bibi, has been sentenced to death for supposedly having insulted the prophet Mohammed.
As a moderate member of the PPP political party, Salmaan Taseer was one of the strongest voices against extremism. His death weakens the government, which is already fighting for political survival following the withdrawal of a coalition partner. There are only 3 million Christians in Pakistan's population of 160 million. What fate awaits this always peaceable minority?
Europe must intervene here and the delegation for relations with the countries of Southeast Asia, of which I am Vice-President, will continue to give its full backing to the human rights movement. This murder must be thoroughly investigated and the perpetrator and the people behind him must be brought to justice.
(LT) Mr President, yes, the situation in Pakistan is particularly complicated, both due to internal and external factors, and therefore, events like a political assassination for religious reasons, and of such an important figure, immediately rock the entire country and the whole of society. After such shocks, events in the country may take a dangerous turn towards strengthening religious fanaticism and restricting human rights. Our resolution should help to ensure that there is nevertheless a different course of events, and that even in this situation, the Pakistani Government can still find the strength to go down the road of bolstering human rights and opposing religious fanaticism. We must provide significant support to such steps, as well as, undoubtedly, the independence and protection of the judiciary in complex cases concerning blasphemy.
(HU) Mr President, I have expressed my firm support on several occasions when it came to taking strong action in defence of human rights in the EU's relations with third countries. I do so again in relation to the events that transpired in Pakistan, as such a position conveys the message that Europe does not abandon those who raise their voice in support of tolerance, freedom of religion and the equal treatment of minorities. We are well aware that the persecution of Christians exists in many countries. Not only in Pakistan would there be a need for leaders like the late Salmaan Taseer. For this reason, the European Union must take every opportunity to express the importance of its common values with a single voice through the European External Action Service. One such common value is the freedom of religion. If we do not speak out against the atrocities committed against Christians or other religious minorities, we cannot take our own faith seriously either.
(IT) Mr President, Commissioner, ladies and gentlemen, Europe cannot remain powerless in the face of what is happening in Pakistan. The murder of the Governor of Punjab, Mr Taseer, is a tragic and appalling act in a situation which has worsened enormously over recent months.
The division between Christians and Muslims is increasingly clear, but the law on blasphemy is still at the root of many acts that violate fundamental freedoms. Anyone who opposes or merely expresses their disapproval of this rule, as the Governor of Punjab did, is suppressed.
The Governor is dead because he was a moderate and because of his moderate views, because of his courage in expressing opposition to this and other rules that violate fundamental freedoms. This is why a failure by Europe to take clear and strong action risks leaving those who are bravely fighting for something that we should support in isolation.
Mr President, just a few words of criticism on the way some sections of the European public and also some sections of this Parliament are treating Pakistan and its fight against terrorism.
I see too many Pakistan-bashing exercises and I see a disregard of the effort that the Pakistani Government and civil society are making against extremism. It should be very clear to everybody that 90% or more of Pakistani people are against terrorism and that they are paying a very high price for this.
The death of Governor Salmaan Taseer has been condemned by an overwhelming majority of the people, and also by the most prominent religious scholars. Moderate Muslims and all government authorities have also suffered a great loss and that should be fully recognised by everybody.
(FI) Mr President, freedom of religion is one of the fundamental human rights. It is being violated, however, around the world almost daily. It is nothing less than ruthless intolerance.
The Blasphemy Law goes back to the times of the military dictatorship that was in power in Pakistan in the 1980s. It is not acceptable that the Law be used to persecute religious minorities and sentence dozens of people to death every year. The EU should act decisively and consistently to persuade the Pakistani authorities to repeal this cruel law.
Mr President, when Governor Salmaan Taseer was buried, it seemed to me as though any hope for a moderate, stable Pakistan was buried with him. This disgusting murder of a dedicated and enlightened public servant was sparked by his advocacy of reforming Pakistan's draconian blasphemy laws. In particular, he championed the case of a Christian woman who is currently awaiting execution - would you believe it - having been convicted of defaming Islam.
We in this Parliament have long called for the reform or scrapping of these wretched blasphemy laws, which are invoked frequently against Pakistan's religious minorities. This assassination underlines the growing radicalisation of Pakistani society. Jinnah, were he alive today, would be shocked.
Few mainstream politicians dared to follow Salmaan Taseer's lead and suggest a reform of the blasphemy laws and even fewer will be able to do so now. They will be afraid. Instead, the violent radicals and fanatics - including, I am afraid, leading jurists - praised the assassin and called for his release. They seem to be winning the battle of ideas in Pakistan. As a result, domestic terrorism is flourishing, and we saw this phenomenon again last week.
Can the EU now sustain a strategic relationship with a country so unstable and particularly given our generous concessions over trade and aid?
Mr President, we are talking here about a double tragedy: firstly, the execution of an innocent man and, secondly, done by someone who was supposed to be minding him, his bodyguard. I can empathise and sympathise with the family in particular, because only a week ago, we had a similar experience in difference circumstances, where a beautiful 27-year-old girl from Ireland on her honeymoon in Mauritius was killed in her own bedroom when she walked in on staff who were robbing her room. They strangled her, threw her into the bath and tried to pretend it was suicide. Circumstances are different but the result is the same: an innocent person dead.
Also, a few weeks ago, I was part of the EU-US delegation to America and there we met the Foreign Minister of Pakistan. He struck me as being a very reasonable, sensible, fair-minded person and he emphasised that religion is about tolerance and we should try to get that message through to the extremists and the fundamentalists.
(SK) Mr President, what is particularly alarming about the murder of the Governor of Punjab, Salmaan Taseer, is the background to this violent act.
The fact that this murder took place with the silent approval of Pakistani spiritual leaders, and that local lawyers support the murderer, means that murder on grounds of religious intolerance is tolerated in Pakistani society. Pakistani laws on blasphemy make it possible to persecute religious minorities with the threat of the death penalty, as has happened to Asia Bibi, a mother of five children who is awaiting her punishment in prison.
We therefore really cannot remain indifferent to what is happening. Our pressure on the Pakistani administration is quite legitimate and I expect a similar response from all free and democratic forces around the world. We cannot today tolerate - in the third millennium - brutal behaviour from the middle ages perpetrated by oppressors in an abuse of religion.
(HU) Mr President, ladies and gentlemen, first of all, I must point out that the situation in Pakistan is quite unsettling not only in this case, but also in general. Pakistan's problems must not be viewed as something far away, since we know all too well that the problems arising in the region of Inner Asia, whether they are economic problems, ethnic problems or even the issue of emigration, will sooner or later ripple over to the area of the European Union. Thus, there is a very real need for us to address the problem of Pakistan. Pakistan is burdened by two problems in particular: on the one hand, the continuous attacks from Afghanistan and India, and, on the other, the issue which is the most important for us in this sitting, Muslim extremists, to whom Salmaan Taseer also fell victim. For this reason, I ask the European Parliament that we assure Pakistan of our support, so that the situation can come to a satisfactory conclusion as soon as possible.
(RO) Mr President, the assassination of Governor Salmaan Taseer, a dedicated voice for tolerance and the rights of minorities in Pakistan, shows a human rights violation on a dramatic scale. Exercising the right to freedom of expression and religion in Pakistan is punishable under law by imprisonment or even death. Salmaan Taseer paid with his life in the defence not only of religious freedom, but also of the life and freedom of others. We must support those who fight courageously and risk their lives for human rights and democracy. We urge the authorities in Pakistan to punish the criminals and their accomplices and get rid of the blasphemy laws.
Mr President, the murder of Governor Salmaan Taseer is indeed a brutal and tragic crime. He was killed, apparently, by an Islamic extremist because he advocated changes to the blasphemy law. The murder is a tragedy for Pakistan, but what does it mean for the West?
Instead of doing all we can to combat Islamic fundamentalism taking deeper root in Europe, we placate and appease it. Sharia law is now recognised in some tribunals in the UK. There are inner city areas where the de facto writ of Sharia law runs. Europe, having produced the Renaissance, the Enlightenment, the Industrial Revolution and the wonders of the modern scientific age, now lies supine before a 6th century ideology.
Governments are frightened to confront it because of political correctness and the economic power of some Islamic countries. We must support the moderate and progressive elements in countries like Pakistan, but above all, we must assert that Sharia law and Islamic fundamentalism have no place in a modern, Western, liberal democracy.
(RO) Mr President, firstly, I would like to say that, for my part, I condemn the brutal assassination of the Governor of Punjab province. He was a prominent figure in the political life of Pakistan who was noted for his courageous fight against extremism, intolerance and fanaticism. Seven months ago, I supported here the need to urgently revise the provisions relating to offences against religions in the so-called 'blasphemy laws'.
I would like to remind you that the possibilities for abuse offered by these laws create an atmosphere of intolerance that encourages violence on religious grounds and also promotes discrimination, intimidation and persecution of religious minorities. The case of Asia Bibi that actually culminated in the murder of Governor Taseer is symbolic in this regard. I believe that the Pakistani authorities must demonstrate through action their declared commitment to the fight against extremism in this country by abolishing the blasphemy laws. I would like, therefore, to reiterate the call to the voices of reason in Pakistan that was initiated by the daughter of Punjab's deceased Governor, Shehrbano Taseer.
(SK) Mr President, I would like to begin by expressing my sympathy with the citizens of Pakistan and my sorrow over the loss of such an important political figure as Salmaan Taseer.
I am concerned about the fact that people with specific beliefs and religious groups, including Christians, continue to be persecuted in the country, for example, the notorious case of the woman who, on the basis of Sharia law, on the basis of a law on blasphemy, is actually awaiting execution. The fact that Islamist extremist groups continue to exist directly inside the Pakistani security services does not contribute to the stability of the country, and clearly undermines confidence in the country being governed by the laws of a legal state. I hope that the reform process will go further in the country, and I would therefore like to call on all political forces, including religious institutions, to provide greater support for moderation, tolerance and mutual respect between communities.
(DE) Mr President, in many ways, Pakistan is a fragile country. It is politically fragile because the government is not strong enough to implement effectively its moderate course of political and economic stabilisation and because the army's offensive against extremists in the border areas is, in fact, causing resistance to increase. It is economically fragile because the global financial crisis and the devastating floods in the country have set back its development by several years. It is socially fragile because social structures have failed to develop over the decades in such a way as to enable large sections of society to share in economic development.
We in the European Union must enter into dialogue with the political class there in order to promote a recognition that fundamental economic and social change are necessary so that people can be offered prospects that promise them more than the alternatives of extremism and fundamentalism.
(DE) Mr President, the most hateful and violent regimes ever known were the anti-religious regimes of the Jacobins, Nazis and Communists in Europe. For this reason, I do not think it is helpful for Mrs Vergiat to attack religions in such sweeping terms. The fact remains, however, that religions are often misused for ideological purposes, which is something that we need to combat. This is the case in Pakistan, for example.
On the other hand, we must remember that Pakistan was created on the basis of religious criteria when India was partitioned. It is a country with no history, but was established as a Muslim state by the British colonial powers as they pulled out of the region. That is why we should understand that this is an Islamic state. However, we must insist that this country should be organised along tolerant lines and that religious freedom should be upheld. Christians must be treated with greater respect than has been the case to date and the EU needs to show greater vigour in stepping up to its role as an advocate for this group. After all, if Europe does not stand up for the world's Christians, then who will?
(FI) Mr President, more than one of us here has said how Salmaan Taseer was someone who stood up for vulnerable women and representatives of religious minorities, through both words and action. He fought against injustice generally. Taseer was a supporter of the democratic state and spoke out against Pakistan's harsh blasphemy laws, saying that they were enacted by human beings and were therefore capable of being amended by them.
Several here have already spoken of how he vigorously defended a Christian woman who had been sentenced to death and tried to overturn her sentence. All these deeds in the name of justice were his undoing. The EU should support the forces in Pakistan that seek reforms, because not everyone in Pakistan backs fundamentalists. In its foreign policy, the EU should therefore consider wisely its position on the situation in Pakistan.
Member of the Commission. - Mr President, this debate is yet more proof that the European Union is shocked by the brutal murder of Mr Salmaan Taseer, Governor of Pakistan's Punjab province, in Islamabad on 4 January. High Representative Ashton strongly condemned the killing in her statement on 4 January. She urged the Pakistani authorities to bring the perpetrators of this crime to justice. This assassination is all the more distressing as, based on available reports, it is linked to Mr Taseer's outspoken defence of a Christian woman, Asia Bibi, who was sentenced to death under questionable blasphemy charges.
It should be noted that on 12 November 2010, High Representative Ashton expressed deep concern over the death sentence given to Mrs Asia Bibi. She called on Pakistan to abolish the death penalty and respect human rights, as guaranteed under the international conventions to which the country is a party.
The European Union has repeatedly brought up the continued application of the blasphemy laws with the government of Pakistan as part of this human rights dialogue. We are conscious of the fact that the blasphemy laws in their present form are open to abuse and have often been applied against religious minorities. We are also aware that false accusations have been used as a tool to settle private disputes or for personal gain.
We were encouraged by earlier steps taken by the government of Pakistan to try amending more controversial aspects of the laws. Ideally, of course, the blasphemy laws would be totally repealed. It is unfortunate that in the case of Mr Taseer's assassination, there has been widespread public support for the murderer. We are concerned that fatwas were not only issued against Mr Taseer but also against other public figures who have spoken out for a reform of the blasphemy laws. Inciting hatred and violence with impunity should not be allowed.
The government of Pakistan has a responsibility to protect its citizens, and we count on it to do everything possible to ensure their safety. There are fears that the murder of Mr Taseer reflects a rise in extremism and intolerance in Pakistan. We need to face up to the situation and consider carefully how to react, knowing that the government, and democratic institutions of the states more generally, continue to face daunting challenges. Let me be very clear here: there is no alternative but to continue to strengthen democratic and progressive forces in Pakistan's civil society.
Pakistan's constitution explicitly protects the rights of minorities, and accordingly, the government needs to tackle extremism not just in the border areas but also on the streets of Pakistani cities. We need to provide continued emphasis on education in our development cooperation and more needs to be done to promote tolerance within the educational system, especially towards minorities. We are well aware of the vulnerable situation of persons belonging to religious minorities in Pakistan; this does not just concern Christians but also Hindus, Shias, Ahmadis and others. The European Union should champion their common cause and not that of any particular group or religion, as this would play into the hands of those wishing to deepen divisions among Christians and Muslims.
We will continue to focus on the need to fully protect every individual's right to religious freedom in Pakistan or elsewhere.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
in writing. - I would like to express my deep indignation at the murder of the Governor of the province of Punjab in Pakistan, Salmaan Taseer, on 4 January 2011, for having spoken out against Pakistan's law against blasphemy. According to the values of our Western societies, murder is considered as the worst single crime. It is, therefore, difficult to understand how someone can commit murder as a form of retaliation. Freedom of conscience and freedom of religion are as important as freedom of speech, which may lead to conflicts between these freedoms. However, any definition by governments of what is to be considered as blasphemy is an unacceptable restriction on freedom of speech. A modern society should consider as legitimate all personal views expressed in an inoffensive manner. Moreover, if Pakistan is to become a tolerant society, such barbarian acts motivated by religious fundamentalism are to be condemned. This incident is yet another reminder that freedom of speech continues to be absent in some regions of the world. Given the history of his country, it was courageous for Salmaan Taseer to speak out against the blasphemy law and in favour of free speech. It is regrettable that this ultimately cost him his life.